Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Xiaochun Zhu on 4/22/2022. 

The application has been amended as follows: 

Claim 1.	 (Currently Amended)  	A genetically modified Populus plant, plant cell or plant tissue, wherein the expression of an endogenous suppressor of kinase 1 (SOK1) gene is altered in the Populus plant, plant cell or plant tissue, wherein the alteration comprises inactivation of the endogenous SOK1 gene in the Populus plant, plant cell or plant tissue, resulting in increased callus formation by the Populus plant cell, or increased callus formation in the Populus plant or plant tissue, and wherein the endogenous SOK1 gene encodes an enzyme with at least 98% sequence identity to SEQ ID NO: 23.

Claim 3.	 (Currently Amended) 	The genetically modified Populus plant, plant cell or plant tissue of claim 1, wherein the inactivation of the endogenous SOK1 gene is achieved by introducing a nucleic acid inhibitor of the selected gene to the Populus plant, plant cell or plant tissue.

Claim 4	(Currently Amended)  	The genetically modified Populus plant, plant cell or plant tissue of claim 3, wherein the nucleic acid inhibitor is selected from the group consisting of an antisense RNA, a small interfering RNA, an RNAi, a microRNA, an artificial microRNA, and a ribozyme.

Claim 5.	 (Currently Amended)  	The genetically modified Populus plant, plant cell or plant tissue of claim 1, wherein the inactivation of the endogenous SOK1 gene is achieved by genome editing, which is achieved by a method selected from the group consisting of CRISPR/Cas system, Cre/Lox system, TALEN system, ZFNs system and homologous recombination.

Claim 6. (Currently Amended)  	The genetically modified Populus plant, plant cell or plant tissue of claim 5, wherein the CRISPR-mediated genome editing comprises introducing into the Populus plant a first nucleic acid encoding a Cas9 nuclease, a second nucleic acid comprising a guide RNA (gRNA), wherein said gRNA is specific to the endogenous SOK1 gene.

Claim 8.	 (Currently cancelled)  

Claim 9.	 (Currently Amended)  	A method for increasing callus formation, comprising altering in a Populus plant, plant cell or plant tissue the expression of a SOK1 gene or a homolog thereof, wherein the alteration comprises inactivation of the endogenous SOK1 gene Populus plant, plant cell or plant tissue, resulting in increased callus formation by the Populus plant cell, or increased callus formation in the Populus plant or plant tissue, and wherein the endogenous SOK1 gene 
Claim 11. (Currently Amended) 	The method of claim 9, wherein the inactivation of the endogenous SOK1 gene is achieved by introducing a nucleic acid inhibitor of the selected gene to the Populus plant, plant cell or plant tissue.

Claim 14. (Currently Amended) The method of claim 13, wherein the CRISPR-mediated genome editing comprises introducing into the Populus plant a first nucleic acid encoding a Cas9 nuclease, a second nucleic acid comprising a guide RNA (gRNA), wherein said gRNA is specific to the endogenous SOK1.
Claim 16. (Currently cancelled)  

Claim 17. (New)	  The genetically modified Populus plant, plant cell or plant tissue of claim 1, wherein said Populus is Populus trichocarpa. 

Claim 18. (New)  The method of claim 9, wherein said Populus is Populus trichocarpa.

In summary, claims 1, 3-6, 9, 11, 14 are amended. 
Claims 8 and 16 are canceled. 
Claims 17-18 are newly added. 
Claims 1, 3-6, 9, 11-14, and 17-18 are allowed. 
Claims 2, 7, 10, 15 had been previously canceled by applicant. 




Reasons for allowance: 
The amendments of the claims on 4/1/2022 by applicant overcame most of the previous rejections by the examiner.  For compact prosecution, further amendments by examiner to put the application for allowance are authorized by applicant’s representative during the telephone interview.  
Prior art does not teach or suggest to inactivate expression of Potri.003G018500 or SEQ ID NOs: 23 for callus formation in plants.
In addition, the specification provides examples of inactivating Potri.003G018500/SEQ ID NOs: 23 to improve callus formation in Populus trichocarpa (Examples 1-3, [0096]-[0111]). 
New dependent claims 17-18 have been thoroughly examined and deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663